DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/18/2021.
Claim(s) 24-54 is/are currently presenting for examination.
Claim(s) 24, 35, 49 and 54 is/are independent claim(s).
Claim(s) 24-54 is/are rejected.
This action has been made Non-FINAL.

Response to Arguments
Applicant's arguments filed on 01/18/2021 have been considered.
Applicant's arguments with respect to 35 USC § 102 and 103 rejections of claims 24-54 have been considered and are persuasive. Therefore, rejections to the claims are withdrawn.
Regarding the Double Patenting rejection for claims 24-54, Examiner notes that Applicants decided to delay the submission of the terminal disclaimer until the time of allowance. However since the terminal disclaimer is not yet submit, the double patenting rejection is being maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claim(s) 24-54 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 9,699,322 (hereinafter referred to as Patent '22). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in U.S. Patent ‘22 with obvious wording variations.
As per claim 24, ‘Patent ‘22 discloses a method for use in a cellular communications system (Patent ’22 claim 1, lines 1-2), the method comprising: sending the traffic in frames (Patent ’22 claim 1, lines 3), each frame comprising a plurality of subframes, said subframes being available for at least either uplink or downlink traffic (Patent ’22 claim 1, lines 4-8), wherein at least one subframe of said plurality of subframes is made to consist of three parts (Patent ’22 claim 1, lines 8-9), as follows:
One part which is utilized for downlink traffic (Patent ’22 claim 1, lines 10),
One part which is utilized as a guard period (Patent ’22 claim 1, lines 11),
One part which is utilized for uplink traffic (Patent ’22 claim 1, lines 12),
with said guard period part being scheduled between the downlink and the uplink parts (Patent ’22 claim 1, lines 13-14) such that a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length (Patent ’22 claim 1, lines 14-16), wherein the duration of at least two of said three parts of said at least one subframe may be varied (Patent ’22 claim 1, lines 17-18).
Since claim 24 of the current application is fully anticipated by the claim 1 of U.S. Patent No. 9,692,550, claim 24 is rejected under nonstatutory obviousness-type double patenting.
As per claim 25, ‘Patent ‘22 discloses the method as claimed in claim 24, wherein the duration of the at least two of said three parts of said at least one subframe is varied to fit the current system need (Patent ’22 claim 1, lines 17-18).
The only difference between claim 25 of current application and claim 1 of Patent ’22 is “to fit the current system need”. Although the conflicting claims are not identical, they are not patentably distinct from each other. It is obvious to one of ordinary skill in the art at the time of the invention to add the limitation of “to fit the current system need” to the Patent ’22.  Therefore, claim 25 is rejected under nonstatutory obviousness-type double patenting.

As per claim 26, ‘Patent ‘22 discloses the method of claim 24, applied to a TDD-system, Time Division Duplex, i.e. a system which uses an unpaired frequency spectrum, so that uplink and downlink traffic in at least a first plurality of cells in the system occur during different subframes (Patent ’22 claim 2).
As per claim 27, ‘Patent ‘22 discloses the method of claim 26, in which the uplink and the downlink traffic occur on the same frequency (Patent ’22 claim 3).
As per claim 28, ‘Patent ‘22 discloses the method of claim 24, applied to a half duplex FDD-system, Frequency Division Duplex, so that uplink and downlink traffic for (Patent ’22 claim 4).
As per claim 29, ‘Patent ‘22 discloses the method of claim 24, according to which the guard period is one of said at least two of three parts, and according to which method the guard period is varied in duration with respect to at least one of the following parameters: Interference from or with other cells in the same system, or other cells in other adjoining or co-located systems,
The size of the cell, which determines the maximum propagation round trip time, RTT, in the cell,
The modulation scheme used for traffic in the cell (Patent ’22 claim 5).
As per claim 30, ‘Patent ‘22 discloses the method of claim 29, according to which the guard period is varied with respect to the interference from or with other cells in the system so that the duration of the guard period is made at least equal to the propagation time of signals from at least one controlling node in another cell in the system (Patent ’22 claim 6).
As per claim 31, ‘Patent ‘22 discloses the method of claim 24, according to which the system is one in which an OFDM modulation method, Orthogonal Frequency Division Multiplexing, is used in at least one of the uplink and downlink directions, and in which at least one of the uplink traffic and downlink parts in said at least one subframe is given a duration which corresponds to an integer number of OFDM symbols in the modulation method (Patent ’22 claim 7).
As per claim 32, ‘Patent ‘22 discloses the method of claim 24, according to which said at least one subframe which is made to consist of the three parts is (Patent ’22 claim 8).
As per claim 33, ‘Patent ‘22 discloses the method of claim 24, according to which said at least one subframe which is made to consist of three parts is interposed after a subframe used for uplink traffic and is followed by a subframe which is used for downlink traffic, with the uplink part being first in said at least one subframe (Patent ’22 claim 9).
As per claim 34, ‘Patent ‘22 discloses the method of claim 24, applied to an LTE system, Long Term Evolution (Patent ’22 claim 10).
As per claim 35, ‘Patent ‘22 discloses a controlling node for use in a cell of a cellular communications system (Patent ’22 claim 11, lines 1-2), the controlling node being adapted to send and receive traffic in frames (Patent ’22 claim 11, lines 3), with each frame comprising a plurality of subframes, said subframes being available for at least either uplink or downlink traffic (Patent ’22 claim 11, lines 4-8), the controlling node being equipped with means for sending and receiving in at least one  subframe of said plurality of subframes, the at least one of said plurality of subframes consisting of three parts (Patent ’22 claim 11, lines 8-9), as follows:
One part which is utilized for downlink traffic, (Patent ’22 claim 11, lines 10)
One part which is utilized as a guard period, (Patent ’22 claim 11, lines 11)
One part which is utilized for uplink traffic, (Patent ’22 claim 11, lines 12)
the controlling node being equipped with means for scheduling said guard period part between the downlink and the uplink parts (Patent ’22 claim 11, lines 13-14) such (Patent ’22 claim 11, lines 14-16), the controlling node being equipped with means for varying the duration of at least two of said three parts of said at least one subframe (Patent ’22 claim 11, lines 17-18).
Since claim 35 of the current application is fully anticipated by the claim 11 of U.S. Patent No. 9,692,550, claim 35 is rejected under nonstatutory obviousness-type double patenting.

As per claim 36, ‘Patent ‘22 discloses the controlling node according to claim 35, wherein the means for varying the duration of at least two of said three parts of said at least one subframe is adapted to vary the duration of at least two of said three parts of said at least one subframe to fit the current system need (Patent ’22 claim 11, lines 17-18).
The only difference between claim 36 of current application and claim 11 of Patent ’22 is “to fit the current system need”. Although the conflicting claims are not identical, they are not patentably distinct from each other. It is obvious to one of ordinary skill in the art at the time of the invention to add the limitation of “to fit the current system need” to the Patent ’22.  Therefore, claim 36 is rejected under nonstatutory obviousness-type double patenting.
As per claim 37, ‘Patent ‘22 discloses the controlling node of claim 35, additionally being equipped with means for receiving information from an external source in the system regarding the varying of said three parts (Patent ’22 claim 12)
As per claim 38, ‘Patent ‘22 discloses the controlling node of claim 35, being equipped with means for transmitting to user equipments in a cell system information regarding the duration of said three parts (Patent ’22 claim 13).
As per claim 39, ‘Patent ‘22 discloses the controlling node of claim 35, adapted to be used in a TDD-system, Time Division Duplex, i.e. a system which uses an unpaired spectrum, so that uplink and downlink traffic occur during different subframes (Patent ’22 claim 14).
As per claim 40, ‘Patent ‘22 discloses the controlling node of claim 39, adapted to be used on the same frequency for both uplink and downlink traffic (Patent ’22 claim 15).
As per claim 41, ‘Patent ‘22 discloses the controlling node of claim 35, adapted to be used in a half duplex FDD-system, Frequency Division Duplex, so that uplink and downlink traffic for one and the same user equipment occur during different subframes, and on different frequencies (Patent ’22 claim 16).
As per claim 42, ‘Patent ‘22 discloses the controlling node of claim 35, in which the guard period is one of said at least two of three parts, and the controlling node is equipped with means for varying the guard period in duration with respect to at least one of the following parameters:
Interference from or with other cells in the same system, or other cells in other adjoining or co-located systems,
The size of the cell, which determines the maximum propagation round trip time, RTT, in the cell,
The modulation scheme used for traffic in the cell (Patent ’22 claim 17)
As per claim 43, ‘Patent ‘22 discloses the controlling node of claim 42, adapted to vary the guard period with respect to the interference from or with other cells in the system, so that the duration of the guard period is adapted to be at least equal to the propagation time of signals from at least one controlling node in another cell in the system (Patent ’22 claim 18).
As per claim 44, ‘Patent ‘22 discloses the controlling node of claim 35, being adapted for use in a system in which an OFDM modulation method, Orthogonal Frequency Division Multiplexing is used in at least one of the uplink and downlink directions, being equipped with means for giving at least one of the uplink traffic and downlink parts in said at least one subframe a duration which corresponds to an integer number of OFDM symbols in the modulation method (Patent ’22 claim 19).
As per claim 45, ‘Patent ‘22 discloses the controlling node of claim 35, which comprises means for interposing said at least one subframe which is consists of the three parts after a subframe used for downlink traffic and before a subframe which is used for uplink traffic, with the downlink part being first in said at least one subframe (Patent ’22 claim 20).
As per claim 46, ‘Patent ‘22 discloses the controlling node of claim 35, which comprises means for interposing said at least one subframe which is consists of the three parts after a subframe used for uplink traffic and before a subframe which is used for downlink traffic, with the uplink part being first in said at least one subframe (Patent ’22 claim 20, downlink or uplink first will just be a design choice).
As per claim 47, ‘Patent ‘22 discloses the controlling node of claim 35, applied to an LTE system, Long Term Evolution (Patent ’22 claim 10)
As per claim 48, ‘Patent ‘22 discloses the controlling node of claim 35, wherein the controlling node is embodied as an eNodeB (Patent ’22 claim 11 and claim 10, the transceiver can be a base station, or an eNB in LTE system).
As per claim 49, ‘Patent ‘22 discloses a terminal for use in a cell of a cellular communications system (Patent ’22 claim 11, lines 1-2), the terminal being adapted to send and receive traffic in frames (Patent ’22 claim 11, lines 3), with each frame comprising a plurality of subframes, said subframes being available for at least either uplink or downlink traffic (Patent ’22 claim 11, lines 4-8), the terminal being equipped to send and receive in at least one subframe of said plurality of subframes, the at least one of said of plurality of subframes consisting of three parts (Patent ’22 claim 11, lines 8-9), as follows:
One part which is utilized for downlink traffic, (Patent ’22 claim 11, lines 10)
One part which is utilized as a guard period, (Patent ’22 claim 11, lines 11)
One part which is utilized for uplink traffic, (Patent ’22 claim 11, lines 12)
the terminal also being equipped to be scheduled with said guard period part between the downlink and the uplink parts (Patent ’22 claim 11, lines 13-14) such that a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length (Patent ’22 claim 11, lines 14-16), and the terminal being equipped that the duration of at least two of said three parts of said at least one subframe may be varied (Patent ’22 claim 11, lines 17-18).
Since claim 49 of the current application is fully anticipated by the claim 11 of U.S. Patent No. 9,692,550, claim 49 is rejected under nonstatutory obviousness-type double patenting.

As per claim 50, ‘Patent ‘22 discloses the terminal of claim 49, wherein the terminal is equipped to receive information from a controlling node regarding said scheduling as well as the duration of said three parts (Patent ’22 claim 12).
As per claim 51, ‘Patent ‘22 discloses the terminal of claim 49, wherein the duration of at least two of said three parts of said at least one subframe may be varied to fit the current system need (Patent ’22 claim 11, lines 17-18).
The only difference between claim 51 of current application and claim 11 of Patent ’22 is “to fit the current system need”. Although the conflicting claims are not identical, they are not patentably distinct from each other. It is obvious to one of ordinary skill in the art at the time of the invention to add the limitation of “to fit the current system need” to the Patent ’22.  Therefore, claim 51 is rejected under nonstatutory obviousness-type double patenting.
As per claim 52, ‘Patent ‘22 discloses the terminal of claim 49, which comprises means for interposing said at least one subframe which consists of the three parts after a subframe used for downlink traffic and before a subframe which is used for uplink traffic, with the downlink part being first in said at least one subframe (Patent ’22 claim 20).
As per claim 53, ‘Patent ‘22 discloses the terminal of claim 49, which comprises means for interposing said at least one subframe which is consists of the three parts after a subframe used for uplink traffic and before a subframe which is used for downlink traffic, with the uplink part being first in said at least one subframe (Patent ’22 claim 20, downlink or uplink first will just be a design choice)
As per claim 54, ‘Patent ‘22 discloses a method for use in a cellular communications system (Patent ’22 claim 1, lines 1-2), the method comprising: sending the traffic in frames (Patent ’22 claim 1, lines 3), each frame comprising a plurality of subframes (Patent ’22 claim 1, lines 4-8), wherein at least one subframe of said plurality of subframes is made to consists three parts (Patent ’22 claim 1, lines 8-9), as follows:
One part which is utilized for downlink traffic (Patent ’22 claim 1, lines 10),
One part which is utilized as a guard period  (Patent ’22 claim 1, lines 11),
One part which is utilized for uplink traffic  (Patent ’22 claim 1, lines 12),
wherein a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length (Patent ’22 claim 1, lines 14-16), and wherein the duration of any of said three parts may be varied (Patent ’22 claim 1, lines 17-18).
Since claim 54 of the current application is fully anticipated by the claim 1 of U.S. Patent No. 9,692,550, claim 54 is rejected under nonstatutory obviousness-type double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471